Citation Nr: 1026459	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  03-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress 
disorder (PTSD), in excess of 30 percent from December 3, 1992, 
and in excess of 50 percent from August 22, 1996.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 
1973, with additional prior unconfirmed service.

This case was first before the Board of Veterans' Appeals (BVA or 
Board) in July 1998, it was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
for additional development.  An October 2001 rating decision 
granted service connection for PTSD.  It assigned a 30 percent 
evaluation from December 3, 1992, and a 50 percent evaluation 
from August 22, 1996. 

Jurisdiction of the case was subsequently transferred to the St. 
Petersburg, Florida RO.

In February 2006, the Veteran and his sister testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held in 
St. Petersburg.  The hearing transcript is associated with the 
claims folder.

In November 2006 and August 2008, the Board remanded the case to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC, for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2009, the RO issued a supplemental statement of the 
case (SSOC) advising the Veteran of its most recent determination 
on the PTSD claim.  In so doing, the RO requested a response from 
the Veteran as to whether he had any additional information to 
submit, or whether the record was properly developed for 
appellate review.

In September 2009, the Veteran submitted duplicate copies of VA 
clinical records that were in his possession for consideration in 
this appeal.  The Veteran checked a response box indicating that 
he had no additional information or evidence to submit in support 
of his claim and that he desired appellate review by the Board as 
soon as possible.

However, the Veteran also submitted a VA Form 21-4138 
specifically requesting VA to obtain his most recent treatment 
records prior to the Board deciding this case.  Consequently, the 
Board cannot decide this case at this time and must remand the 
matter to honor the Veteran's request for VA to obtain his 
current VA clinical records prior to deciding the case.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

The Veteran has also contended that his unemployment is due to 
service-connected PTSD.  The Board referred this issue to the RO 
in August 2008 for appropriate development.

In May 2009, the Court held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the record, 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities which is part of a pending claim for increased 
compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. 
Cir. 2009) (the issue of entitlement to TDIU is not a free-
standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim 
which has not been developed and adjudicated by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply 
with precedential Court opinion, this issue, therefore, is 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding the claim of entitlement to TDIU.

2.  Obtain the Veteran's clinical records of VA 
treatment for PTSD since April 2009.

3.  After completion of any necessary notice, 
assistance and other development which may be 
deemed necessary, the RO should adjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

